Case 2:17-cv-03387-ES-MAH Document 726-1 Filed 06/11/20 Page 1 of 6 PageID: 22763




  Charles M. Lizza
  William C. Baton
  Sarah A. Sullivan
  SAUL EWING ARNSTEIN & LEHR LLP
  One Riverfront Plaza, Suite 1520
  Newark, New Jersey 07102-5426
  (973) 286-6700
  clizza@saul.com

  Attorneys for Plaintiff
  Celgene Corporation
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

  CELGENE CORPORATION,                                     No. 17-3387 (ES) (MAH)
                                                           (CONSOLIDATED)
                            Plaintiff,
                                                           (Filed Electronically)
                 v.
                                                           DECLARATION OF SARAH A.
  HETERO LABS LIMITED, et al.,
                                                           SULLIVAN IN SUPPORT OF
                            Defendants.                    MOTION TO SEAL


  I, Sarah A. Sullivan, hereby certify as follows:

         1.      I am a partner at the law firm of Saul Ewing Arnstein & Lehr LLP, counsel of

  record for Plaintiff Celgene Corporation (“Celgene”) in the above-captioned action. I am a

  member in good standing of the bar of this Court. I am fully familiar with the facts herein, and I

  make this Declaration in support of Celgene’s Motion to Seal portions of its March 27, 2020

  Letter to the Hon. Michael A. Hammer, U.S.M.J. (D.I. 673) (the “Confidential Materials”).

         2.      In support of the Motion to Seal, attached to this Declaration is an index

  identifying the confidential information that Celgene seeks to seal (the “Confidential Materials”)

  and describing with particularity: (a) the nature of the materials or proceedings at issue; (b) the

  legitimate private or public interest which warrants the relief sought; (c) the clearly defined and

  serious injury that would result if the relief sought is not granted; (d) why a less restrictive

  alternative to the relief sought is not available; (f) any prior order sealing the same materials in

                                                     -1-
Case 2:17-cv-03387-ES-MAH Document 726-1 Filed 06/11/20 Page 2 of 6 PageID: 22764




  the pending action; and (g) the identity of any party (or nonparty) known to be objecting to the

  sealing request.

         3.      This application involves Celgene’s and third party confidential information.

  Celgene has a legitimate interest in protecting its confidential information because competitors in

  the marketplace could use this confidential information to gain an unfair advantage in the highly

  competitive pharmaceutical marketplace. Celgene has a legitimate interest in protecting its

  experts’ sensitive personal information because such experts work with Celgene with an

  understanding that their personal information will not be publicly disclosed, and Celgene relies

  on such experts to maintain and further its position in the highly competitive pharmaceutical

  marketplace.

         4.      On March 14, 2018, this Court entered a Discovery Confidentiality Order (D.I.

  152) that allows the parties to designate certain proprietary business or commercial information

  as “Highly Confidential Information.” The Confidential Materials have been designated as

  “Highly Confidential Information.”

         5.      The Confidential Materials contain and/or disclose Celgene’s and its third party

  experts’ confidential information that have been designated as “Highly Confidential

  Information” by Celgene in this case. The Confidential Materials include confidential

  proprietary business information of Celgene and sensitive personal information of third parties

  that is not available to the public or competitors. Specifically, the Confidential Materials include

  sensitive proprietary commercial and business information regarding Celgene’s internal business

  decisions and include sensitive third party personal information. Celgene has a legitimate

  interest in protecting its confidential information because competitors in the marketplace could

  use this confidential information to gain an unfair advantage in the highly competitive

  pharmaceutical marketplace. Celgene has a legitimate interest in protecting its experts’ sensitive

                                                  -2-
Case 2:17-cv-03387-ES-MAH Document 726-1 Filed 06/11/20 Page 3 of 6 PageID: 22765




  personal information because such experts work with Celgene with an understanding that their

  personal information will not be publicly disclosed, and Celgene relies on such experts to

  maintain and further its position in the highly competitive pharmaceutical marketplace. There is

  little, if any, public interest in disclosing Celgene’s and its third party experts’ sensitive business

  and personal information.

          6.      As such, if this request to seal is not granted, Celgene could suffer a clearly

  defined, substantial, and specific harm, including, but not limited to, financial damage,

  damage to business relationships, damage to commercial standing, and/or other irreparable

  harm if any of the confidential proprietary, commercial, and competitively sensitive business

  information is publicly disclosed in contravention of the terms of the DCO. Disclosure of

  this confidential information will cause irreparable harm to Celgene’s business relationships

  and could cause Celgene to lose its competitive advantage in the highly competitive

  pharmaceutical marketplace. Celgene could also be irreparably harmed if its experts’ sensitive

  personal information is disclosed because such experts work with Celgene with an understanding

  that their personal information will not be publicly disclosed, and Celgene relies on such experts

  to maintain and further its position in the highly competitive pharmaceutical marketplace.

  Accordingly, Celgene has: (i) a legitimate interest in protecting this information from disclosure,

  which warrants the sealing of this information; and (ii) a clearly defined injury if the

  Confidential Materials are not sealed.

          7.      This request is the least restrictive alternative because Celgene seeks to seal only

  information designated as “Highly Confidential Information” by Celgene. Celgene requests

  sealing only information that will reveal its confidential and business interests, including, but not

  limited to, sensitive proprietary commercial and business information regarding Celgene’s

  internal business decisions and sensitive third party personal information, which is maintained as

                                                   -3-
Case 2:17-cv-03387-ES-MAH Document 726-1 Filed 06/11/20 Page 4 of 6 PageID: 22766




  confidential and unavailable to the public. Accordingly, Celgene respectfully requests that the

  Court grant the Joint Motion to Seal.

         I certify under penalty of perjury that the foregoing is true and correct.


   Dated: June 11, 2020                           By:      s/ Sarah A. Sullivan
                                                           Sarah A. Sullivan




                                                  -4-
                                                 Case 2:17-cv-03387-ES-MAH Document 726-1 Filed 06/11/20 Page 5 of 6 PageID: 22767




                                                                       INDEX IN SUPPORT OF JOINT MOTION TO SEAL


            Material/Title of Document                    Basis for Sealing (Legitimate          Clearly Defined and Serious         Why a Less Restrictive         Any Prior Order        Party in
                                                        Private or Public Interest Which         Injury that Would Result if         Alternative to the Relief      Sealing the Same    Opposition to
                                                          Warrant the Relief Sought)                Relief is Not Granted            Sought is Not Available        Materials in the    Sealing, if any,
                                                                                                                                                                     Pending Action       and Basis

Celgene’s March 27, 2020 Letter to the Hon. Michael A. Hammer, U.S.M.J. (D.I. 673)

Page 1                                                  These portions contain and/or            If this request to seal is not    This request is the least        None.              None.
   • Second paragraph, line 4, after “Wisconsin.”       disclose Celgene’s and its third         granted, Celgene could suffer     restrictive alternative
       until line 7, before “He.”                       party experts’ confidential              a clearly-defined, substantial,   because Celgene seeks to
   • Third paragraph, line 3, after “students.” until   information that have been               and specific harm, including,     seal only information
       the end of the page (not including the           designated as “Highly Confidential       but not limited to, financial     designated as “Highly
       footnote).                                       Information” by Celgene in this          damage, damage to business        Confidential Information” by
                                                        case. The Confidential Materials         relationships, damage to          Celgene. Celgene requests
Page 2                                                  include confidential proprietary         commercial standing, and/or       sealing only information that
   • First paragraph in its entirety.                   business information of Celgene          other irreparable harm if any     will reveal its confidential
   • Second paragraph, beginning of line 1 until        and sensitive personal information       of the confidential               and business interests,
       line 3, before “There are.”                      of third parties that is not available   proprietary, commercial, and      including, but not limited to,
   • Second Paragraph, line 5, after “located.” until   to the public or competitors.            competitively sensitive           sensitive proprietary
       the end of the paragraph.                        Specifically, the Confidential           business information is           commercial and business
                                                        Materials include sensitive              publicly disclosed in             information regarding
                                                        proprietary commercial and               contravention of the terms of     Celgene’s internal business
                                                        business information regarding           the DCO. Disclosure of this       decisions and sensitive third
                                                        Celgene’s internal business              confidential information will     party expert information,
                                                        decisions and include sensitive          cause irreparable harm to         which are maintained as
                                                        third party personal information.        Celgene’s business                confidential and unavailable
                                                        Celgene has a legitimate interest in     relationships and could cause     to the public.
                                                        protecting its confidential              Celgene to lose its               (See Sullivan Decl. ¶ 7.)
                                                        information because competitors in       competitive advantage in the
                                                        the marketplace could use this           highly competitive

                                                                                                      1
                             Case 2:17-cv-03387-ES-MAH Document 726-1 Filed 06/11/20 Page 6 of 6 PageID: 22768




Material/Title of Document           Basis for Sealing (Legitimate         Clearly Defined and Serious      Why a Less Restrictive      Any Prior Order       Party in
                                   Private or Public Interest Which        Injury that Would Result if      Alternative to the Relief   Sealing the Same   Opposition to
                                     Warrant the Relief Sought)               Relief is Not Granted         Sought is Not Available     Materials in the   Sealing, if any,
                                                                                                                                         Pending Action      and Basis

                                   confidential information to gain an     pharmaceutical marketplace.
                                   unfair advantage in the highly          Celgene could also be
                                   competitive pharmaceutical              irreparably harmed if its
                                   marketplace. Celgene has a              experts’ sensitive personal
                                   legitimate interest in protecting its   information is disclosed
                                   experts’ sensitive personal             because such experts work
                                   information because such experts        with Celgene with an
                                   work with Celgene with an               understanding that their
                                   understanding that their personal       personal information will not
                                   information will not be publicly        be publicly disclosed, and
                                   disclosed, and Celgene relies on        Celgene relies on such experts
                                   such experts to maintain and further    to maintain and further its
                                   its position in the highly              position in the highly
                                   competitive pharmaceutical              competitive pharmaceutical
                                   marketplace. There is little, if any,   marketplace. (See Sullivan
                                   public interest in disclosing           Decl. ¶ 6.)
                                   Celgene’s and its third party
                                   experts’ sensitive business and
                                   personal information.. (See Sullivan
                                   Decl. ¶ 5.)




                                                                               2
